Spencer and Boslaugh, JJ.,
dissenting.
We have here the anomalous situation of. the county attorney urging the affirmance of the separate juvenile court order finding the .appellant a child in need of special supervision, and also in his brief asserting herein the refusal of the separate juvenile court to sustain his motion to dismiss at the time of the trial.
We concede that in all other cases the county attorney ordinarily has the right to dismiss a petition at any time before final submission, but that is not true in the juvenile court. Under our law a county attorney in the first instance has the choice of processing a juvenile through the juvenile court or through the criminal courts. Fugate v. Ronin, 167 Neb. 70, 91 N. W. 2d 240. When he files a petition in the juvenile court, he has made that choice, because the juvenile court acquires jurisdiction upon the filing of a petition and the service of process, and this jurisdiction is continued until the court voluntarily relinquishes it. The child becomes a ward of the court as soon as the court takes jurisdiction, and it is the court which will determine what is for the best interests and welfare of the child. Stewart v. McCauley, 178 Neb. 412, 133 N. W. 2d 921.
We should remember that the juvenile court is a product of the solicitude of the law for the welfare of *71infants. Its powers and duties are prescribed more or less in detail in our statutes, and because of their humanitarian and beneficient purpose they should be liberally construed to the end that their manifest purpose may be effectuated to the fullest extent compatible with their terms. To sustain the position of the majority in this case would mean that the county attorney, after he has filed a juvenile proceeding, could dismiss the proceeding at any time before final submission, and refile the proceeding in the criminal court. This to us violates the intent and propose of the Juvenile Court Act and should never be permitted. After the county attorney has once made his choice, that choice should be final.